United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2592
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Blaz Ramirez-Fuentes,                   *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: July 30, 2008
                                Filed: August 5, 2008
                                 ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Blaz Ramirez-Fuentes pleaded guilty to one count of conspiracy to distribute
at least 500 grams of a methamphetamine mixture within 1,000 feet of property
comprising a public playground, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A),
846, and 860(a); and one count of possession with intent to distribute at least 500
grams of a methamphetamine mixture within 1,000 feet of property comprising a
public playground, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 860(a). The
district court1 imposed a prison term of 151 months on each count, to run

      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
concurrently. On appeal, Ramirez-Fuentes’s counsel has moved to withdraw and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), suggesting that the
district court violated Ramirez-Fuentes’s due process rights by calculating his
Guidelines range based in part on information in the presentence report (PSR)
obtained from a laboratory report that was not disclosed to Ramirez-Fuentes prior to
his guilty plea. Upon careful review, we conclude that the district court substantially
complied with Federal Rule of Criminal Procedure 32, and that there is no merit to
Ramirez-Fuentes’s challenge to the district court’s use of the laboratory report. See
United States v. Saffeels, 39 F.3d 833, 835 (8th Cir. 1994) (noting that Rule 32
operates to permit assertion and resolution of claims of inaccuracy in PSR before
sentencing). We also note that counsel informed the district court prior to Ramirez-
Fuentes’s sentencing that Ramirez-Fuentes did not wish to withdraw his guilty plea
despite the nondisclosure of the laboratory report. See Fed. R. Crim. P. 52(a) (error
that does not affect substantial rights is disregarded).

       We further conclude that the district court properly calculated Ramirez-
Fuentes’s Guidelines range. See United States v. Rodriguez, 484 F.3d 1006, 1014
(8th Cir.) (court reviews district court’s factual findings for clear error, and its
application of Guidelines de novo), cert. denied, 128 S. Ct. 316 (2007); United States
v. Milton, 153 F.3d 891, 898 (8th Cir. 1998) (district court may rely upon estimates
that have sufficient accuracy, and its drug-quantity determinations are reviewed for
clear error).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we affirm the district court’s
judgment, and we grant counsel’s motion to withdraw on condition that counsel
inform appellant about the procedures for filing petitions for rehearing and for
certiorari. Ramirez-Fuentes’s motion for appointment of new counsel is denied.
                       ______________________________



                                          -2-